Citation Nr: 0005784	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a compression fracture 
of L-1 with deformity of the vertebral body, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1944 to July 1946, 
and from July 1948 to August 1966.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of April 1995 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The compression fracture of L-1 with deformity of the 
vertebral body does not manifest severe limitation of motion 
of the lumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for a compression fracture of L-1 with deformity of the 
vertebral body are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4-14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5285(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The Board further notes that the veteran has been afforded 
disability evaluation examinations.  The Board finds that the 
examination reports contain all findings necessary to 
properly rate the veteran's disability.  The veteran has also 
had a personal hearing.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

The Board has considered the full history of the veteran's 
service-connected disability.  The veteran's service medical 
records show that he was involved in an auto accident in July 
1965.  He was found to have sustained a compression fracture 
of L-1.  He was hospitalized and treated with several weeks 
of bed rest.  He was returned to duty in August 1965, but 
noted recurrent back pain at the level of the fracture, 
especially after prolonged standing.  He was subsequently 
fitted with a back brace.  The veteran retired from service 
in August 1966.

The veteran filed his original claim for disability 
compensation in November 1989. In a rating decision of July 
1990, the RO granted service connection for residuals, 
compression fracture, L-1, history, and assigned a 
noncompensable rating.  In a decision of June 1991, the Board 
increased the rating to 30 percent based on a finding that 
the disorder resulted in moderate limitation of motion of the 
lumbar spine and demonstrable deformity of the vertebra.  In 
the same decision, the Board denied service connection for 
ankylosing spondylitis.  

In October 1994, the veteran requested an increased rating.  
In a decision of April 1995, however, the RO confirmed the 
previously assigned noncompensable rating.  The veteran 
appeals that decision.  He states that he cannot bend 
backwards far enough to drink from a soda can.  He estimates 
that this is less than 20 degrees of motion.  He also states 
that he cannot turn his head to the right without 
considerable pain and discomfort.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5285, a spine fracture injury, with cord involvement, 
resulting in the veteran being bedridden or requiring long 
leg braces, is rated 100 percent disabling.  When the spine 
fracture is without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
rating is assigned.  In other cases, the residuals will be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Diagnostic Code 5292 provides that a 10 percent rating 
is warranted for limitation of motion of the lumbar spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The evidence that has been presented or secured in connection 
with the current claim includes testimony given by the 
veteran during a hearing held at the RO in September 1995.  
He stated that he was not currently getting treatment for his 
back because he had to stop taking his back medications 
because they were aggravating his nonservice-connected 
Crohn's disease and ulcers.  He stated that he had not 
received treatment since before November 1994.  He recounted 
that he previously had taken pain medication and had worn a 
back brace.  He said that he had constant pain, and that he 
could not bend or sit.  He also said that the back disorder 
had affected his sex life.  He reported that the pain was all 
up and down his spine.  He denied having pain shooting down 
into his legs.  He indicated that his doctors had told him 
that surgery would not help.  He said that he sometimes had 
problems with muscle tightening and spasms in the back, but 
not very often.  He also said that trying to move the back 
sideways aggravated the pain.  He reported that when he first 
got up after sitting there was pain, but that he was alright 
after he walked a bit.  He also reported that driving caused 
his back to have fits.  

Recent outpatient medical treatment records from a service 
medical facility pertain to disorders other than the service-
connected compression fracture of the lumbar spine.

The report of an examination of the veteran's spine conducted 
by the VA in November 1994 shows that the veteran gave a 
history of being in a motor vehicle accident in 1965 and 
fracturing his spine in three places.  He said that he had 
never had surgery on this.  He was on no medication at the 
time of the examination, but said that he had been treated in 
the past with cortisone injections and tablets, and with 
Ansaid.  He complained of having pain and aching in the spine 
daily.  He said that he was limited in bending, stooping, and 
turning of his head and back.  He said that it was worse 
after he had been up several hours.  

On objective examination, it was noted that the veteran's 
left shoulder was higher than on the right, and that he had 
lordosis.  He reportedly had a fixed deformity of the lumbar 
and thoracic spine.  He had atrophy of the muscles in the 
cervical, thoracic and lumbar areas.  The range of motion of 
the lumbar spine was forward flexion to 90 degrees, backward 
extension to 10 degrees, left lateral flexion to zero 
degrees, right lateral flexion to zero degrees, rotation to 
the left to zero degrees, and rotation to the right to zero 
degrees.  With respect to whether there was objective 
evidence of pain on motion, the examiner noted that the 
veteran did experience some popping and crackling in the neck 
area during the examination, and stated that it did hurt him 
to try to twist and turn.  The diagnoses were (1) history of 
fracture in the cervical, lumbar and thoracic area; (2) 
lordosis; and (3) limited range of motion of the spine.  An 
x-ray of the lumbar spine was interpreted as showing an old 
healed L1 compression fracture and prominent associated 
degenerative osteoarthrosis.  

The report of an examination of the veteran's spine conducted 
by the VA in November 1996 contains similar information.  The 
veteran stated that his neck bothered him and that he had 
decreased range of motion.  He said that he had pain in the 
mid back which was a four on a scale from 1 to 10.  He also 
complained of stiffness and a dull ache.  He said that the 
lower back was also stiff and had a dull ache, but he did not 
have any transfer of numbness or tingling into his legs.  On 
objective examination, the veteran dressed and undressed with 
out any problems.  He had a negative Romberg.  He could 
tandem walk without any problem.  He could reach over to 
touch his toes to about 80 degrees.  He had some limitation 
of motion of the cervical spine.  He could squat with a 
moderate amount of difficulty.  He had a negative straight 
leg raise bilaterally.  There were no postural deformities or 
fixed deformity of the back.  The musculature of the back was 
described as normal.  

The range of motion was forward flexion to 80 degrees, 
backward extension to 20 degrees, right and left lateral 
flexion to 20 degrees, and rotation to the right and left to 
35 degrees.  There was objective evidence of mild pain on 
motion.  The veteran appeared to be stiff.  There was no 
neurological involvement.  The pertinent diagnoses were (1) 
general degenerative joint disease; and (2) patient gives a 
history of fracture of the base of the neck, mid spine, and 
lower spine.  An x-ray of the lumbosacral spine was 
interpreted as showing (1) old compression fracture of L1 
body; and (2) hypertrophic spur formation as described 
including transitional L5 and pseudoarthrosis formed at the 
left transverse process.  It was noted that there was no 
significant change compared to the previous examination in 
November 1994.  

After considering all of the pertinent evidence, the Board 
finds that the compression fracture of L-1 with deformity of 
the vertebral body has not resulted in more than moderate 
limitation of motion of the spine.  Although the November 
1994 examination report shows that there was severe 
limitation of the ability to rotate and flex laterally, the 
report also shows that the veteran had good forward flexion 
of 90 degrees.  The more recent examination in November 1996 
showed improved lateral motion and good forward flexion of 80 
degrees.  Overall, the limitation of motion demonstrated on 
the examinations was no more than moderate in degree.  The 
Board further finds that even taking into account the 
existence of additional limitation of function due to pain 
and flare-ups, there is no evidence of severe limitation of 
motion of the spine.  See 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5290; DeLuca.  The veteran's complaints of pain and 
limitation of motion in the neck may not be considered when 
assigning the claim for his service-connected disability of 
the lumbar spine because the problems with his neck are 
nonservice-connected.  See 38 C.F.R. § 4.14 (1999).   The 
Board also notes that the evidence does not reflect the 
existence of lower extremity neurological deficits such as 
drop foot which might warrant a separate compensable rating.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994).  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent for compression 
fracture of L-1 with deformity of the vertebral body are not 
met.  

The Board has considered whether an extraschedular evaluation 
should be assigned based on the veteran's disability.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1999) have been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1)(1999).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
lumbar spine disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  He has not recently been hospitalized for 
this disability, and there has been no evidence submitted 
that the veteran is unemployable or has lost significant time 
from work due to this disability.  The Board finds that the 
veteran has not demonstrated marked interference with 
employment or frequent hospitalizations so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 30 percent for a compression 
fracture of L-1 with deformity of the vertebral body is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

